Citation Nr: 0612439	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for a chronic sciatic 
nerve disorder.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5305.  

5.  Entitlement to a separate compensable disability 
evaluation for the veteran's right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

6.  Entitlement to a separate compensable disability 
evaluation for the veteran's right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7801 (2005).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to March 1970 
and from August 1972 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Detroit, Michigan, Regional Office (RO) which denied 
service connection for chronic hearing loss disability, 
chronic tinnitus, lumbar spine degenerative disc disease, a 
chronic sciatic nerve disorder, and a chronic right knee 
disorder to include arthritis and denied increased 
evaluations for the veteran's right (major) distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals, right (major) distal radial fracture 
residuals, left (minor) distal radial fracture residuals, and 
right knee wound scar residuals.  In January 2004, the 
veteran was afforded a hearing before a VA hearing officer.  
At the hearing, the veteran expressly withdrew his claims of 
entitlement to increased evaluations for his right (major) 
distal radial fracture residuals, left (minor) distal radial 
fracture residuals, and right knee wound scar residuals.  

In September 2004, the RO granted service connection for an 
intervertebral disc disorder; assigned a 40 percent 
evaluation for that disability; granted service connection 
for both right (major) elbow arthritis and right knee 
arthritis; assigned 10 percent evaluations for those 
disabilities under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5003, 5010; and confirmed and continued the 
prior denial of service connection for a chronic sciatic 
nerve disorder as "the symptoms of lumbar disc and sciatic 
nerve disorders manifest themselves in a similar manner and 
you cannot receive separate evaluations without violating the 
legal prohibition against pyramiding.  (38 C.F.R. § 4.14)."  

The Board finds that the evidence raises the issues of 
entitlement to separate evaluations for right distal humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals based upon malunion of the humerus and 
scarring.  Accordingly, the Board has stated the issues as 
they appear on the title page.

For the reasons and bases addressed below, a separate 30 
percent evaluation for the veteran's right (major) humeral 
compound fracture residuals with biceps muscle involvement 
and scar residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 is GRANTED.  

The issues of service connection for chronic hearing loss 
disability, chronic tinnitus, and a chronic sciatic nerve 
disorder, a rating in excess of 10 percent for right (major) 
distal humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5305 and a separate 
compensable evaluation for the veteran's right (major) 
humeral compound fracture residuals with biceps muscle 
involvement and scar residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 7801 (2005) are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

The veteran's right (major) upper arm disability has been 
shown to be manifested by malunion of the humerus with marked 
deformity, including a two centimeter shortening of the right 
upper extremity.


CONCLUSION OF LAW

The criteria for a separate 30 percent evaluation for the 
veteran's right (major) humeral fracture residuals with right 
biceps muscle involvement and scar residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic 
Code 5202 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for an increased evaluation for his right 
upper arm disability, the Board observes that the RO issued a 
VCAA notice to the veteran in June 2002 which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The veteran was specifically informed 
that he should submit any relevant evidence in his 
possession.  The VCAA notice was issued prior to the 
September 2002 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005).  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  In the instant appeal, the veteran 
was provided only with notice of what type of evidence was 
needed to substantiate his claim for an increased evaluation.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  The RO/AMC will assign an 
effective date for the separate rating assigned herein under 
Diagnostic Code 5202.  If the veteran is not satisfied with 
the rating assigned herein, he can appeal the decision to the 
Court.  Similarly, if he is not satisfied with the effective 
date hereafter assigned, he can appeal the matter to the 
Board.  Thus, he is not prejudiced by the Board's acting on 
the raised matter of a separate evaluation under Diagnostic 
Code 5202.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  




II.  Right (Major) Upper Arm Disability

A.  Historical Review

The veteran's service medical records indicate that he was 
involved in a July 1973 motorcycle accident.  An August 1974 
Army medical evaluation board report conveys that the veteran 
sustained an open right humeral fracture with protruding bone 
and a small amount of comminution and a three inch-long deep 
laceration of the right elbow flexor crease in the accident.  
He was subsequently hospitalized from July 2, 1973, to 
September 5, 1973.  While hospitalized, the veteran underwent 
surgical debridement and primary closure of his right upper 
arm wound.  His arm was splinted.  The veteran was thereafter 
granted convalescent leave.  Upon his return to the hospital 
in August 1973, the veteran was found to exhibit a clinically 
healed right humeral fracture with considerable posterior 
bowing.  A July 1974 X-ray study of the right humerus was 
reported to reveal healing distal humeral fracture residuals 
with 35 degrees of angulation at the fracture site.  The 
veteran was diagnosed with moderate malunion secondary to an 
open right humeral fracture manifested by decreased right 
upper arm extension and ability to lift weight.  The veteran 
was found to be medically unfit for further military service 
and discharged.  

The report of a September 1975 VA examination for 
compensation purposes conveys that the veteran complained of 
right humeral and right shoulder pain.  The veteran was noted 
to be right-handed.  On examination, the veteran exhibited a 
3.5 inch-long depressed scar in the antecubital fossa; slight 
distal biceps muscle loss; and right elbow limitation of 
motion.  Contemporaneous X-ray studies of the right arm 
revealed old healed right humeral fracture residuals.  The 
veteran was diagnosed with a "scar of compound fracture of 
the distal right humerus healed with involvement of right 
biceps muscle."  In December 1975, the RO established 
service connection for right distal humeral compound fracture 
residuals with biceps muscle involvement and scar residuals 
and assigned a 10 percent evaluation under the provisions of 
Diagnostic Code 5305 for that disability.  



B.  Increased and Separate Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005). 

Malunion of the humerus of the major upper extremity with 
moderate deformity warrants a 20 percent evaluation.  A 30 
percent evaluation requires marked deformity.  Recurrent 
dislocation of the scapulohumeral joint of the major upper 
extremity with infrequent episodes and guarding of all 
movements only at shoulder level warrants a 20 percent 
evaluation.  A 30 percent evaluation requires frequent 
episodes and guarding of all arm movements.  Fibrous union of 
the humerus of the major upper extremity warrants a 50 
percent evaluation.  Nonunion of the humerus (false flail 
joint) of the major upper extremity warrants a 60 percent.  
Loss of the head of humerus (flail shoulder) of the major 
upper extremity warrants an 80 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2005), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

At a May 2003 VA examination for compensation purposes, the 
veteran complained of right humeral pain and "misalignment" 
and associated right arm weakness.  He reported that he 
underwent a 1976 surgical procedure to correct his right 
humeral "misalignment."  On examination, the veteran 
exhibited an "obvious shortening of the right humerus;" a 
range of motion of the right elbow of flexion to 125 degrees, 
extension to -25 degrees, pronation to 35 degrees, and 
supination to 35 degrees; and no "detectable malunion, 
nonunion, loose motion, or flail joint involving the 
humerus."  Contemporaneous X-ray studies of the right 
humerus revealed a deformity in the distal humerus at a point 
approximately 10 centimeters from the elbow.  The VA 
physician clarified that the veteran's right arm measured 42 
centimeters from the distal clavicle to the olecranon process 
as compared to 44 centimeters on the left.  He opined that 
the veteran's right upper arm usual range of motion was 
limited an "additional 80%" due to pain, weakness, and lack 
of endurance/easy fatigue.  The veteran was diagnosed with 
old healed right humeral fracture residuals.  

At the January 2004 hearing on appeal, the veteran testified 
that he experienced constant right upper arm pain; frequent 
right biceps muscle cramping; and significant right arm 
shortening.  The veteran's symptoms were exacerbated by cold 
weather.  He stated that his right upper arm fracture and 
muscle injury residuals significantly impaired his vocational 
and daily activities including his ability to drive, to 
write, and to otherwise use his right upper extremity.  The 
VA hearing officer stated that the veteran exhibited a 
readily apparent two inch shortening of the right arm.  

At a June 2004 VA examination for compensation purposes, the 
veteran complained of right elbow pain, stiffness, and 
limitation of motion.  On examination, he exhibited a range 
of motion of the right shoulder of flexion to 150 degrees, 
abduction to 180 degrees, internal rotation to 90 degrees, 
and external rotation to 70 degrees and a range of motion of 
the right elbow of flexion to 135 degrees, extension to -5 
degrees, pronation to 80 degrees, and supination to 85 
degrees.  The veteran was diagnosed with old healed right 
humeral fracture residuals.  

Right Humeral Fracture Residuals

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2005).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See also VAOPGPREC 23-97.  The criteria under Diagnostic Code 
5202 do not duplicate those provided by Diagnostic Code 5305 
inasmuch as they are wholly based upon the condition of the 
humerus and/or the scapulohumeral joint without consideration 
of the muscular function of the upper extremity.  

The veteran's October 1974 Army medical evaluation board 
report indicates that he was diagnosed with right humeral 
malunion.  The report of the May 2003 VA examination for 
compensation purposes states that the veteran reported that 
he had sustained a right humeral malunion during active 
service; underwent a 1976 surgical revision of the right 
humerus in an attempt to correct the malunion; and currently 
exhibited a two centimeter shortening of the right upper 
extremity on examination.  At the January 2004 hearing on 
appeal, the VA hearing officer stated that the veteran 
exhibited significant and readily apparent right arm 
shortening.  The veteran's two centimeter right upper arm 
shortening clearly constitutes marked deformity arising from 
his right humeral malunion.  Such disability merits 
assignment of at least a separate 30 percent evaluation under 
Diagnostic Code 5202.  In the absence of objective evidence 
of either fibrous union, nonunion (false flail joint), or 
loss of the head of humerus (flail shoulder), the Board 
concludes that a separate 30 percent evaluation and no more 
is warranted for the veteran's right (major) upper arm 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  


ORDER

A separate 30 percent evaluation for the veteran's right 
(major) distal humeral compound fracture residuals with 
biceps muscle involvement and scar residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005) 
is GRANTED, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

In his March 2006 Informal Hearing Presentation, the 
accredited representative asserts that the veteran has not 
been afforded a VA examination for compensation purposes 
which addresses his hearing loss disability and tinnitus.  He 
requests that the issues be remanded to the RO so that the 
veteran can be afforded a VA examination for compensation 
purposes.  

In reviewing the claims file, the Board observes that a 
February 2005 notation in the claims file indicates that the 
veteran failed to report for a scheduled VA audiological 
examination for compensation purposes.  However, there is no 
indication in the record that the veteran was informed of the 
scheduled evaluation.  Therefore, the veteran should be again 
scheduled for the requested audiological evaluation.  

A February 2004 written statement from Michael E. Ivory, 
M.D., conveys that the veteran was diagnosed with a bone spur 
causing sciatic nerve irritation.  The report of the June 
2004 VA examination for compensation purposes states that the 
veteran was diagnosed with "lumbar spinal stenosis with 
bilateral nerve impingement due to herniated nucleus pulposus 
at L4-5 and L5-S1 and degenerative joint disease at the same 
levels."  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As it is unclear from the clinical 
documentation of record whether the veteran has a chronic 
sciatic nerve disorder separate and distinct from his 
service-connected intervertebral disc disorder, the Board 
finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

The Board notes that the veteran is currently in receipt of a 
10 percent evaluation under Diagnostic Code 5305 for the 
humeral fracture residuals, based upon injury to Muscle Group 
V, and a separate 10 percent rating for arthritis of the 
right elbow as a residual of the right distal humerus 
fracture, under Diagnostic Code 5010 (traumatic arthritis).  
Arthritis due to trauma is rated based upon limitation of 
motion of the specific joint or joints involved, here, the 
elbow.  The function of Muscle Group V is elbow supination 
and flexion.  The RO has not explained why ratings under 
Diagnostic Code 5305 and 5010 do not constitute pyramiding.  
The Board declines to review the issue of the appropriate 
rating under Diagnostic Code 5303 until the RO/AMC explains 
why such is not pyramiding, or if it is determined that it 
is, the disabilities at issue are recharacterized and/or 
reevaluated, as necessary.

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to scar 
residuals and other skin disabilities.  The Board observes 
that the veteran's entitlement to a separate compensable 
evaluation for his right upper arm laceration scar residuals 
have not been reviewed by the RO under the amended 
regulations.   

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish higher initial evaluations 
and/or effective dates for the claimed disabilities.  
Therefore, the issues must be remanded to the RO so that 
proper notice may be issued to the veteran which includes an 
explanation as to the type of evidence necessary to establish 
entitlement to higher initial evaluations and earlier 
effective dates for his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic hearing loss 
disability, tinnitus, sciatic nerve 
disorder, and service-connected right 
upper arm fracture residuals with biceps 
muscle involvement and scar residuals, 
including the names and addresses of all 
health care providers, if any.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  Then request that copies of all 
pertinent VA clinical documentation 
pertaining to treatment of the veteran, 
not already of record, be forwarded for 
incorporation into the claims file.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his claimed chronic hearing loss, 
tinnitus, and sciatic nerve disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has a chronic sciatic 
nerve disorder separate from his 
intervertebral disc disorder.  

a.  The examiner or examiners should 
advance an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic hearing 
loss disability had its onset during 
active service; is etiologically 
related to his claimed inservice 
noise exposure; or is in any other 
way causally related to active 
service.  

b.  The examiner or examiners should 
advance an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic tinnitus 
had its onset during active service; 
is etiologically related to his 
claimed inservice noise exposure; or 
is in any other way causally related 
to active service.  

c.  If a separate sciatic nerve 
disorder is diagnosed, the examiner 
or examiners should advance an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that such disability had 
its onset during active service; is 
etiologically related to his 
inservice motor vehicle accident; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

Provide the veteran with adequate notice 
of the date and place of any scheduled VA 
examination.  Copies of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2005).  

5.  Adjudicate the veteran's entitlement 
to a separate compensable evaluation for 
his right upper arm laceration scar 
residuals under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 7803, 
7804 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7801 (2005), determine 
whether ratings under Diagnostic Codes 
5305 and 5010 for the right upper arm 
injury residuals constitute pyramiding 
(and take any appropriate action as a 
result of that determination), and 
readjudicate his entitlement to service 
connection for chronic hearing loss 
disability, chronic tinnitus, and a 
chronic sciatic nerve disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


